DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 and 19-20 are pending.

Withdrawn Objections/Rejections
The objection to the Specification is withdrawn in light of the amendments filed.
The rejections under 112b and 112a regarding the deposit are withdrawn in light of the satisfaction of the Biological Deposit requirements.
The rejection of claim 18 under 112a with regards to written description is withdrawn in light of the cancellation of the claim.

Biological Deposit
The Applicant has made the deposit and made the appropriate statements in accordance with 37 CFRs 1.801-1.809. Therefore, the requirement has been met. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/Primary Examiner, Art Unit 1662